                Case 1:19-cv-08554 Document 1 Filed 09/13/19 Page 1 of 4



James A. Saville, Jr.
Casey M. O’Brien
HILL RIVKINS LLP
45 Broadway, Suite 1500
New York, New York 10006-3793

Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
NATIONAL UNION FIRE INSURANCE COMPANY :
OF PITTSBURGH, PA                                                            :
                                                                              : Docket No. 19 cv 8554
                                                                                                 _____ (   )
                           Plaintiff,                                         :

                - Against -                                         :
                                                                        COMPLAINT
APL CO. PTE LTD. and
AMERICAN PRESIDENT LINES, LTD.                                      :

              Defendants.              :
--------------------------------------X

         Plaintiff, National Union Fire Insurance Company of Pittsburgh, PA, by and through its

attorneys Hill Rivkins LLP, as and for its complaint against the above-named defendants alleges

upon information and belief as follows:

                                                    PARTIES

         1.       At and during all times hereinafter mentioned, Plaintiff, National Union Fire

Insurance Company of Pittsburgh, PA (“NUFIC”) was and now is a corporation organized and

existing by virtue of Pennsylvania law with an office and principal place of business at 175 Water

Street, New York, New York 10038, and was the cargo insurer of the subject shipment. Pursuant

to a policy of insurance, NUFIC paid its insured for the loss of and damage to the subject shipment

and has become subrogated to its insured’s rights, however those rights may appear.

         2.       At and during all material times hereinafter mentioned, defendant APL CO. PTE
              Case 1:19-cv-08554 Document 1 Filed 09/13/19 Page 2 of 4



LTD., was and now is a corporation or other business entity organized and existing by virtue of

foreign law with an office and principal place of business at 9 North Buona Vista Drive #14-01

The Metropolis Tower 1, Singapore 138588 and was and now is engaged in business as a common

carrier of goods for hire.

       3.      At and during all material times hereinafter mentioned, defendant American

President Lines Ltd., was and now is a corporation or other business entity organized and existing

by virtue of foreign law with an office and principal place of business at 9 North Buona Vista

Drive #14-01 The Metropolis Tower 1, Singapore 138588 and was and now is engaged in business

as a common carrier of goods for hire.

                                         JURISDICTION

       4.      This Honorable Court has subject matter jurisdiction pursuant to 28 U.S.C. §1333

and this is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules

of Civil Procedure. Venue is proper in this District in accordance with the forum selection

provisions of the applicable contract of carriage.

                                          THE CLAIM

       5.      In or about August/September 2018, there was delivered to Defendants shipments

of Kraft Bleached Wood Pulp in good order and condition and suitable in every respect for the

intended transportation which Defendants received, accepted and agreed to transport for certain

consideration from Savannah, Georgia to Callao, Peru pursuant to bills of lading APLU086774965

and APLU086774708.

       5.      Defendant failed to re-deliver the subject shipments in the same good order and

condition as when they were received.


                                                 2
               Case 1:19-cv-08554 Document 1 Filed 09/13/19 Page 3 of 4



        6.      By reasons of the premises, Defendants breached and violated their duties and

obligations as a common carrier and bailee of the cargo, were negligent and careless in their

handling of the subject shipments and were otherwise at fault.

        7.      Plaintiff was the shipper, owner, consignee and/or insurer of the subject shipments

and brings this action on its own behalf and on behalf of all parties who are or may become

interested in the subject shipment, as their respective interests may ultimately appears, and Plaintiff

is entitled to maintain this action.

        8.      Plaintiff has performed all duties and obligations on its part to be performed.

        9.      By reason of the premises, Plaintiff has sustained damages as nearly as same can

now be estimated, no part of which has been paid, although duly demanded, in the total amount of

$250,000, plus interest, costs and attorneys’ fees.

        W H E R E F O R E, Plaintiffs pray:

             1. That process in due form of law according to the practice of this Court may issue

                against the Defendants.

             2. That if the Defendants cannot be found within this District, that all of their property

                within this District be attached in the sum set forth in this Complaint, with interest

                and costs.

             3. That a decree may be entered in favor of Plaintiff against Defendants the amount

                of Plaintiff’s damages, together with pre-judgment interest, costs and attorneys’

                fees.




                                                   3
           Case 1:19-cv-08554 Document 1 Filed 09/13/19 Page 4 of 4



         4. Plaintiff further prays for such other, further and different relief as to this Court

            may deem just and proper in the premises.

Dated: New York, New York
       September 13, 2019



                                   HILL RIVKINS LLP
                                   Attorneys for Plaintiff


                            By: /s/ Casey M. O’Brien
                                    Casey M. O’Brien
                                    James A. Saville, Jr.

                                   45 Broadway, Suite 1500
                                   New York, New York 10006
                                   (212) 669-0600
                                   jsaville@hillrivkins.com




                                              4
